DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April  08, 2021 has been entered.
 
Status of the Claims
Amendment filed April 08, 2021 is acknowledged.  New Claim 69 has been added.  Claim 42 has been cancelled.  Claims 10, 36 and 43 have been amended. Claims 10, 36, 43-44, 50-51, 55-56, 58-63 and 65-69 are pending.
Action on merits of claims 10, 36, 43-44, 50-51, 55-56, 58-63 and 65-69 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 58 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “the semiconductor structure of claim 36, wherein the STI has a first half and a second half, the first half of the STI is in contact with the first well region and the second well region, the second half of the STI is in contact with the second well region and is spaced apart from the first well region, and the DTI has opposite sidewalls extending entirely from a bottom surface of the first half of the STI towards a bottom of the substrate” (claim 58); and “the semiconductor structure of claim 36, wherein the STI has a first half and a second half, the first half of the STI is closer to first well region than the second half of the STI is to the first well region, and the entirety of the DTI extends downwards from a bottom surface of the first half of the STI” (claim 59) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
From FIG. 6, where the shape of lower portion of the DTI is triangular, NO WAY to determined where is the first half and where is the second half. The specification fails to disclose such the limitations. 
Where is the first half and where is the second half?
Applicant must cancel the new matter in response to the Office Action.
	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 10, 50-51 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. (US Patent No. 6,207,532) of record, in view of  KAMEYAMA et al. (US Pub. No. 2011/0147884). 
With respect to claim 10, LIN teaches a semiconductor structure substantially as claimed including: 
a semiconductor substrate (10) having a top surface; 
a first well region (26) of a first conductive type (N) in the semiconductor substrate; 
a second well region (24) of a second conductive type (P) in the semiconductor substrate and adjacent to the first well region (26), the second conductive type (P) being different from the first conductive type (N);
an active region (30) over the first well region (26), wherein a conductive type of the active region (30) is the same as the second conductive type (P) of the second well region (24);
a shallow trench isolation (22, upper) extending downward from the top surface of the semiconductor substrate (10) between the first well region (26) and the second well region (24), the STI having sidewalls and a bottom surface, wherein the bottom surface of the STI is vertically below a bottom surface of the active region (30); and 
a deep trench isolation (22, lower) extending downwards from the bottom surface of the STI (22, upper), wherein the DTI (22, lower) is spaced apart from sidewalls and bottom surface of the first well region (26) and the second well region (24),


Thus, LIN is shown to teach all the features of the claim with the exception of explicitly disclosing an entirety of the DTI is spaced apart from sidewalls and bottom surface of the first well region and the second well region.
However, KAMEYAMA teaches a semiconductor structure including:  
a shallow trench isolation (506) extending downward from top surface of semiconductor substrate (501) between first well region (502) and the second well region (503), the STI (506) having sidewalls and a bottom surface, wherein the bottom surface of the STI (506) is vertically below a bottom surface of active region (518); and 
a deep trench isolation (508) extending downwards from the bottom surface of the STI (506), wherein an entirety of the DTI (508) is spaced apart from sidewalls and bottom surface of the first well region (502) and the second well region (503). (See FIG. 11D).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the DTI of LIN entirety spaced apart from sidewalls and bottom surface of the first well region and the second well region as taught by KAMEYAMA to prevent latch-up.  

With respect to claim 51, KAMEYAMA, the DTI (508) has a bottom surface in entire contact with the first well region (502).
With respect to claim 68, in view of KAMEYAMA, the entirety of the DTI (508) is within the first well region (502).
With respect to claim 69, the STI (22, upper) of LIN vertically overlaps a partial region of the top surface of the active region (30).

Claims 36, 58-59 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over TSAI (US Patent No. 6,140,156) of record, in view of Van NOORT et al. (US Pub. No. 2011/0147884). 
With respect to claim 36, TSAI teaches a semiconductor structure substantially as claimed including: 
a substrate (200) having a top surface, a first well region (202), and a second well region (206) that have a different conductivity type than the first well region; 
an active region (204) over the first well region (202); and 
an isolation structure (212) that comprises: 
a shallow trench isolation (212, upper) arranged in the substrate at the top surface thereof, and15 
a deep trench isolations (212, lower) extending from a bottom surface of the STI, wherein an upper portion of the DTI (212, lower) has a rectangular shape in a cross section view and a lower portion of the DTI has a shape in the cross section view, wherein the lower 
3wherein the active region (204) forms an inclined interface with the STI, the inclined interface forms an obtuse angle with a top surface of the active region (204), the STI has an inclined sidewall extending upwards from and aligned with the inclined interface formed by the active region and the STI, the inclined sidewall forms an acute angle with the top surface of the active region, and wherein the acute angle and the obtuse angle are supplementary. (See FIG. 2).

Thus, TSAI is shown to teach all the features of the claim with the exception of explicitly disclosing wherein an entirety of the DTI is spaced apart from a center of the bottom surface of the STI; and the shape in the cross section view of the lower portion of the DTI being a triangular. 

However, Van NOORT teaches a semiconductor structure including an isolation structure that comprises:  
a shallow trench isolation (STI) arranged in substrate at the top surface thereof, and 15
a deep trench isolation (DTI) extending from a bottom surface of the STI, wherein an entirety of the DTI is spaced apart from a center of the bottom surface of the STI, wherein an a lower portion of the DTI has a triangular shape in the cross section view. (See FIG. 1).
	
  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the DTI of TSAI spaced apart from the center of the STI and the lower portion of the DTI having triangular shape as taught by Van NOORT to prevent latch-up. 
Moreover, a general shape of the lower portion of the deep trench, i.e. triangular, is well known in the art and is recognized as obvious design choice, since such a modification would have involved a mere change in the shape of a component.  A change in size or shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

With respect to claim 58, As best understood by Examiner, in view of Van NOORT, the STI has a first half and a second half, the first half of the STI is in contact with the first well region and the second well region, the second half of the STI is in contact with the second well region and is spaced apart from the first well region, and the DTI has opposite sidewalls extending entirely from a bottom surface of the first half of the STI towards a bottom of the substrate.  

With respect to claim 59, As best understood by Examiner, in view of Van NOORT, the STI has a first half and a second half, the first half (left) of the STI is closer to first well region (left) than the second half (right) of the STI is to the first well region (left), and the entirety of the DTI extends downwards from a bottom surface of the first half (left) of the STI. 
. 

Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over TSAI ‘156 and Van NOORT ‘884, as applied to claim 36 above, and further in view of LIN ‘532. 
With respect to claim 55, TSAI, in view of Van NOORT, teaches the semiconductor structure as described in claim 36 above including: the DTI has a depth from the bottom surface of the STI to a bottom of the DTI, the STI has a depth from a top surface of the STI to the bottom surface of the STI.
Thus, TSAI and Van NOORT are shown to teach all the features of the claim with the exception of explicitly disclosing the depth of the DTI is smaller than the depth of the STI.
However, LIN ‘532 teaches a semiconductor structure including:  
a DTI (22, lower) has a depth from a bottom surface of STI (22, upper) to a bottom of the DTI, the STI has a depth from a top surface of the STI (22, upper) to the bottom surface of the STI, wherein the depth of the DTI (22, lower) is smaller than the depth of the STI. (See FIG. 8).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the isolation structure of TSAI having the depth of the DTI being smaller than the depth of the STI as taught by LIN to prevent latch-up.  

.

Claims 43-44, 46, 60-63 and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIHISA (US Patent No. 6,984,868) in view of IWATA et al. (US Pub. No. 2004/0012068) both of record. 
With respect to claim 43, YOSHIHISA teaches a semiconductor structure substantially as claimed including: 
a semiconductor substrate (100) having a top surface; 
a first well region (102) in the semiconductor substrate; 
a second well region (110) in the semiconductor substrate and adjacent to the first well region (102); 
a shallow trench isolation (STI, 108) extending downward from the top surface of the semiconductor substrate between the first well region (102) and the second well region (110), wherein a portion of the STI (108) is located over the second well region (110), a bottom surface of the STI (108) has a first portion (left) contact with the first well region (102) and a second portion (right) in contact with the second well region (110), the first portion (left) of the bottom surface of the STI is directly connected to the second portion (right) of the bottom surface of the STI, and the second portion (right) of the bottom surface of the STI (108) is wider than the first portion of the bottom surface of the STI (108);   
a deep trench isolation (104) extending downwards from the bottom surface of the STI (108), wherein the DTI (104) has opposite sidewalls in the first well region (102), and the DTI (104) further has a bottom surface; and  

 
Thus, YOSHIHISA is shown to teach all the features of the claim with the exception of explicitly disclosing the bottom surface of the DTI being in direct contact with the first well region. 
However, IWATA teaches a semiconductor structure including: 
a deep trench isolation (291, left) extending downwards from a bottom surface of STI (225), wherein the DTI (291, left) has opposite sidewalls in the first well region (227), and the DTI (291, left) further has a bottom surface in direct contact with the first well region (227). (See FIG. 1). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the DTI of YOSHIHISA having the bottom surface in direct contact with the first well region as taught by IWATA to provide isolation between the wells. 

With respect to claim 44, a conductive type of the active region (118) of YOSHIHISA is the same as a conductive type of the second well region (110).

With respect to claim 60, the STI (108) of YOSHIHISA has a first half (left) and a second half (right), the first half (left) of the STI (108) is closer to the first well region (102) than the second half (right) of the STI (108) is to the first well region (102), and an interface between the first well 7region (102) and the second well region (110) extends downwards from a bottom surface of the first half of the STI.
 
With respect to claim 61, an entirety of the DTI (104) of YOSHIHISA extends downwards from the bottom surface of the first half (left) of the STI (108).  

With respect to claim 62, a first interface between the STI (108) and the second well region (110) of YOSHIHISA extends a first distance laterally away from an second interface between the first well region (102) and the second well region (110), the STI (108) has a sidewall in the first well region (102) and defining a corner in a cross section view with the bottom surface of the STI, a second distance is measured from a first sidewall of the opposite sidewalls of the DTI (104) to the corner in a direction parallel with the bottom surface of the STI (108), the first sidewall of the opposite sidewalls of the DTI (104) is closer to the corner than a second sidewall of the opposite sidewalls of the DTI is to the corner, and the first distance is larger than the second distance. 

With respect to claim 63, a first interface between the STI (108) and the second well region (110) of YOSHIHISA extends a first distance laterally away from an second interface 

With respect to claim 66, in view of IWATA, the DTI (291) is a single piece of oxide material. 
With respect to claim 67, the STI (108) of YOSHIHISA has a sidewall and the bottom surface that define a corner in a cross section view, and a single one of the DTI (104) is disposed between the corner of the STI (108) and an interface between the first well region (102) and the second well region (110).

Response to Arguments
Applicant’s arguments with respect to amended and new claims have been considered but are moot because the arguments do not apply to the current rejection.
Regarding claim 43, Applicant argues: 
As illustrated in Fig. 11 of YOSHIHISA, an upper sidewall of the 15isolating oxide film 108 extending upwards from an interface formed by the base layer 118 and the isolating oxide film 108 is misaligned with the interface formed by the base layer 118 and the isolating oxide film 108, not aligned as claimed.

However, the limitation of claim 43 is: “the STI has an inclined sidewall extending upwards from and aligned with the inclined interface formed by the active region and the STI”.

Note that the active region 310 and the STI 304 of the instant application, Fig. 4C, slanted the same way. Thus, the angle is an obtuse angle, as claimed. 
Moreover, the “obtuse and acute angles are complimentary.
The rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/ANH D MAI/            Primary Examiner, Art Unit 2829